DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Priority
The present application was filed 03/20/2015, and claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/969,371, filed 03/24/2014. 

Status of the Claims
Claims 1-3, 6-8, 12, 14-16, 18 and 22-36 are pending; claims 1-3, 6-8, 12, 14-16, 18, 22-25, 28 and 31-33 are amended; claims 22 and 23 are withdrawn; claims 4, 5, 9-11, 13, 17 and 19-21 are canceled. Claims 1-3, 6-8, 12, 14-16, 18 and 24-36 are examined below.

Withdrawn Objections/Rejection
The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103(a), citing Nicoli et al. as primary reference, is withdrawn. See the new grounds set forth in detail below.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1 recites “to increase an intensity of the light”, the language is objected to because it implies that the incident light has more than one (multiple) intensities. It is suggested that Applicant amend to recite something such as “to increase the incident light intensity at the grating surface”.
Claim 1 at line 6 recites “an optically-transparent substrate, the optically-transparent structure”; the claim language is objected to because it appears that the same structure is referred to by both terms “substrate” and “structure”. It is suggested that Applicant amend in order to recite consistent claim language, and either refer to the structure as an “optically-transparent substrate” OR “optically-transparent structure” (amend to recite either the word “substrate” or “structure”), in order to avoid confusing claim language. 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the “enhancement region extends from the grating surface and along a direction normal to the grating surface for a predefined distance”, specifically the language “a predefined distance” is considered indefinite claim language because “predefined distance” means an established distance, or a distance decided in advance. However, the original specifically fails to indicate or define what is encompassed by a “predetermined distance” as claimed. There is no reference or standard of measure such to determine what is and what is not encompassed by a predetermined distance, such that one can readily envision the boundaries of what distance is encompassed by this language. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12, 14-16, 18, 24-26, 28-30, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al., Leaky-mode assisted fluorescence extraction: application to fluorescence enhancement biosensors, Optics Express, 16(26), (2008), (15 pages) in view of Angeley et al., US PG Pub No. 2005/0068543A1, Chen, US PG Pub No. 2003/0030067A1 and Lilliard et al., US PG Pub No. 2012/0082993A1 and as evidenced by Mukundan et al., Waveguide-Based Biosensor for Pathogen Detection, Sensors, 9, (2009), p. 5783-5809.
Ganesh et al. teach a first antibody coupled to a fluorescence emitting particle label (quantum dot that emits fluorescence upon excitation), the antibody specific for a first epitope of a target analyte (TNF-a, see coupled during use of the system, to the target analyte), and a waveguide comprising a grating structure comprising an optically transparent substrate (see glass substrate and structured TiO2 layer, the TiO2 layer having a grating thereon), see Ganesh is teaching detection by sandwich immunoassay of TNF-a, page 10, para 1, Figure 5, and also page 15.
Regarding the limitation that the optically transparent structure comprises an incident surface and a grating surface comprising grooves, see the immunoassay of Ganesh is performed with immobilized capture antibody at the grating surface. The structure of Ganesh also comprises a flat opposite side consistent with figures of the present specification (described in the present 
Ganesh does teach the grating structure having a grating period, a grating groove depth, and a duty cycle that tune the resonance condition of the structure toward the absorption peak wavelength (the excitation) of the label (page 11, para 2).
However, Ganesh fails to teach label that is an upconverting nanoparticle, and as such fails to teach the grating structure tuned to the absorption (excitation) wavelength of the upconverting nanoparticle. Further, although Ganesh teach a sandwich immunoassay (comprising two antibodies that bind the same target), Ganesh is silent as to whether those antibodies recited bind different (i.e., a first and second) epitopes of the same target.
Angeley similarly teach systems comprising antibody immobilized on a waveguide structure, see Angeley teaching waveguide comprising a resonance structure having a grating 
Chen teach nanoparticles demonstrating up-converting luminescent properties conjugated to biomaterials (para [0177]). Chen teach bio conjugated nanoparticles are useful in detection, sensor and probe applications because of the enhanced detection and ease of detection afforded by the up-converting luminescent properties (para [0177]). See at para [0179] Chen teach nanoparticles attached to an antibody, teaching the particles conjugated to antibody maintain strong up-conversion luminescence and spectral positions the same as that of free nanoparticles, teaching these particles are ideal candidates for biological labeling and biological sensor applications. See further para [0012] Chen teach regarding nanoparticle up-conversion, light scattering intensity is proportional to the 6th power of the particle size, and as such compared to micro-meter sized phosphors, light scattering in nanoparticles is nonexistent. See para [0011] Chen teach a common use of up-conversion is to convert longer wavelength (infrared) to shorter wavelength (visible) and/or from a low energy to a higher energy state. 
Lilliard et al. teach sandwich immunoassay is a method using two antibodies which bind to different sites on the antigen (para [0078]); see in particular the reference teaches the detection antibody binds the antigen to a different epitope than the primary (first antibody), thereby sandwiching the antigen between two antibodies.
Regarding waveguide structures, Mukundan teach a thin, high refractive index waveguide film deposited on a low index substrate leads to optimum detection sensitivity (page 5788, para 2) represents an excellent substrate material with a minimal refractive index of 1.457 in the visible portion of the optical spectrum. Regarding deposited waveguide films, see end of page 5788, Mukundan teach suitable materials include materials such as silicon oxynitride having n=1.6-2.0, tantalum pentoxide having n= 2.1-2.3 and titanium dioxide having n=2.5 to 2.8, that such materials produce low loss waveguides with adequate attenuations.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed infection to have modified the quantum dot particle label of Ganesh et al. in order to use the upconverting particles of Chen as an obvious matter of a simple substitution of one known emitting label particle for another. The prior art contained the base system comprising a labeled (a label that emits upon an excitation source) antibody and a waveguide as claimed, which differs from the claimed system merely by the label (the claimed label comprising an upconverting particle). Both the quantum dot labels and the claimed upconverting nanoparticle labels were labels known to produce signal upon an excitation light source, and further were both labels known to be usable with waveguide grating structures (see Ganesh, see also Angeley). One having ordinary skill, given the teaching of Angeley, could have substituted the upconverting particle for the quantum dot of Ganesh (and could have tuned the grating structure as in Ganesh such to produce excitation at the particle on the surface of the grating), and the results of the substitution would be predictable, namely would be expected to result in enhancement of the detection at the grating surface. 

One having ordinary skill would have reasonable expectation of success because Angeley teach labels such as upconverting labels are known suitable with these types of resonant grating structures (grating structure as in Ganesh), and further one would expect success because it was well known in the art at the time, that a grating structure (period, groove depth, duty cycle) is tunable to achieve excitation of a label at a particular wavelength.
Regarding the language recited at claim 1 “wherein the grating structure…is configured to receive, through the incident surface, light that matches the resonance condition of the grating structure and to increase an intensity of the light at the grating surface to excite the upconverting nanoparticle”; see the above analyses, the combination of the cited art addresses modifying the waveguide grating in order tune (i.e., configure) to the excitation of the upconverting nanoparticle of Chen (see Ganesh teaching controlling the device to excite at particular wavelengths). 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art that the sandwich immunoassay of Ganesh comprise a first antibody to a first epitope and a second antibody to a second epitope different from the first, such that both antibodies are able to bind the targeted antigen because it was known in the assay art at the time that this is how sandwich type reaction is performed (Lilliard et al., such that both antibodies are able to bind the 
Regarding claim 2, “wherein the intensity of the light at the grating surface is increased in an enhancement region that extends from the grating surface and along a direction normal to the grating surface for a predetermined distance”, as indicated previously above, the system claimed and the prior art system are structurally indistinguishable. The limitation of claim 2 is describing a region above the grating where the antibody is bound/immobilized at the grating surface (empty space above the grating, see Figure 2, (230) described at page 6 of the present application). The prior art reads on the claimed limitation because during the use of the system as taught by the cited prior art, enhancement would necessarily occur in this region, i.e. in a region along a direction normal to the grating surface for the distance afforded by the combination of the surface and the up-converting particle.
Regarding claim 3, see above, Chen teach up-conversion converting longer wavelength (infrared) to shorter wavelength (visible) (see e.g. para [0011]). 
Regarding claim 6, see Ganesh page 10, para 2, antibody linked to the surfaces by a silane surface chemistry, thereby addressing “through a chemical linkage”.
Regarding claim 7, see as evidenced by Mukundan, titanium dioxide has a refractive index of 2.5-2.8, and as such the refractive layer on the grating of Ganesh addresses the claimed refractive layer of at least 1.5.

Regarding claims 12 and 15 (see claim 15 is substantially similar to claims 1 and 12, directed to a bioassay system), see as cited above, Ganesh and the cited prior art teach a system/apparatus for detecting a target analyte substantially similar to the structure(s) as claimed. In particular the combination of the cited art teaches an upconverting nanoparticle, a waveguide structure comprising a grating structure with a grating surface (a single waveguide), a first antibody coupled to the upconverting nanoparticle (which becomes coupled upon binding to the first analyte epitope), a second antibody coupled to the grating surface, which binds (becomes coupled during use of the apparatus) to a second epitope of the analyte that is different from the first. See the combination of the cited art above addressing “an enhancement region that extends from the grating surface and along a direction normal to the grating surface for a predetermined distance” as claimed. 
The limitation reciting “in the enhancement region, an intensity of light passed through the grating structure is enhanced by matching the light to a resonance condition of the grating structure”, is also a functional limitation. Specifically, this limitation has to do with the use of the apparatus claimed, namely a step of passing the light through the grating structure. This limitation fails to impart a structural feature/limitation specific to the apparatus, or the waveguide grating itself, that would distinguish the claimed invention from the prior art. The prior art waveguide is structurally the same as that presently claimed, and as such it would be expected that light passed through the structure would similarly be enhanced, namely it would be expected that the structure tuned to emit light at the appropriate wavelength of the label, as indicated in the 
Also, the waveguide of Ganesh does have a refractive layer disposed at the grating surface (TiO2, see as cited above. Ganesh is teaching providing a light source such to allow light to pass through the grating structure (see above, the system of Ganesh usable in transmission mode), the combination of the art does address exciting at the wavelength that excites the nanoparticle coupled to the antibody. Similarly Ganesh teach detecting the light emitted from the nanaoparticle (at a second shorter wavelength, see Chen teach up-conversion converting longer wavelength (infrared) to shorter wavelength (visible) (see e.g. para [0011])). Also, see as addressed previously above, the combination of the cited art addressing the grating surface comprising a grating period, a grating groove depth, and a duty cycle tuned to excite the nanoparticle.
Further, regarding the “configured to language” recited at claim 15, see the previous analyses above (addressing claim 1), as the same analyses applies presently. 
Regarding claim 14, see Ganesh page 10, para 2, antibody linked to the surfaces by a silane surface chemistry, thereby addressing “through a chemical linkage”.
Regarding claim 16, see as evidenced by Mukundan, titanium dioxide has a refractive index of 2.5-2.8, and as such the refractive layer on the grating of Ganesh addresses the claimed refractive layer of at least 1.5.
Regarding claim 18, see as cited above, Ganesh teach a grating structure that is a photonic crystal comprising replicated gratings.

Regarding claim 25, see the combination of the cited art addresses the light source to emit light toward the grating structure (causes excitation at the grating structure surface).
Regarding claims 26, 30 and 34, see Chen teach excitation source such as an infrared source, teaching excitation wavelength for infrared excitation would be longer than about 800 nm (para [0119]). Longer than about 800 nm indicates near infrared excitation (NIR is from 780 nm - 2500 nm). It would have been obvious when modifying to rely on the nanoparticle of the Chen to rely on the excitation wavelength taught by Chen for their nanoparticle. 
Regarding claims 28 and 29, the combination of the cited art addresses tuning to the wavelength that excites the upconverting nanoparticle (a first wavelength).
Regarding claims 32 and 33, see the combination of the cited art above addressing wherein emitting light from a light source to excite the nanoparticle, the grating structure is tuned to the absorption peak wavelength of the upconverting nanoparticle (see analyses above).
Regarding new claim 36, see the analysis as provided at claim 6 above, namely it would have been obvious to have the second antibody coupled to the surface through chemical linkage for the reasons as indicated previously above (same reasoning applies presently). Also regarding claim 36, the language as pending recites “The system of claim 1, comprising a plurality of upconverting nanoparticles”; when this language is given broadest reasonable interpretation, “a plurality of upconverting nanoparticles” would encompass the reagent of Ganesh and the cited art which is antibody reagent bound to an upconverting particle label (i.e., a quantity of antibodies, plural, each bound to a label, namely a plurality of secondary antibody bound to different upconverting nanoparticles. See also this interpretation appear consistent with the meaning as conveyed by the originally filed specification (see page 6, referring a plurality of nanoparticles 350, and Figure 3; nanoparticles referenced as number 350 appear to mean a plurality of the same nanoparticle species). 

Claims 27, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al., in view of Angeley, Chen and Lilliard et al. as applied to claims 24, 28 and 32 above, and further in view of Zhang et al., US PG Pub No. 2011/0127445A1.
	Ganesh et al. and the cited prior art teach a system substantially as claimed (see waveguide system comprising coupled antibody and an antibody coupled to an upconverting nanoparticle excited by NIR excitation); however, the prior art fails to teach the excitation wavelength of 980 nm (fails to teach a nanoparticle excited at 980 nm).
	Zhang et al. teach an upconverting nanoparticle that is excited at near-infrared wavelength of 980 nm (see para [0075], green up-conversion emission under infrared excitation) suitable as reporter material for immunoassay. At para [0057] Zhang teach their upconverting nanoparticles exhibit strong up-conversion fluorescence under NIR excitation, and are suitable for conjugation of biomolecules.
	It would have been further obvious to have modified the system as taught by the prior art such to use the green emitting upconverting nanoparticle of Zhang et al. (excited at 980 nm) because the particles of Zhang were known to exhibit strong fluorescence and because the nanoparticles were recognized as suitable reporter material for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success because the upconverting .

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at page 8, see as indicated previously above, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 8-10), Applicant indicates the amendments to the claims (page 8). Applicant argues the only reference that describes a resonant structure, such as a grating structure, is Cunningham, as Cunningham describes selecting properties of its substrate to achieve resonant wavelength sensitivity to additional molecules on the top surface. However, Applicant argues Cunningham does not teach or disclose incident light received through an incident surface matching a resonance condition to the grating structure to increase an intensity of light at a grating surface where an antibody is coupled. Applicant also argues the citation of Nicoli et al. (remarks page 9).
In response, see as indicated above, the previous rejection under 35 U.S.C. 103 is withdrawn. See the new grounds of rejection set forth above following RCE, arguments specific to Nicoli, and further Cunningham, are moot as neither of these references is relied upon in the pending grounds of rejection.
For these reasons, Applicant’s remarks are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641